DETAILED ACTION
Response to Amendment
Claims 1-3, 5-8, and 23-35 are pending. Claims 1-3, 5-8, and 23 are previously presented. Claims 24-35 are new.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed July 12, 2021 with respect to the allowable subject matter of claims 1-3, 5-8 and 23 have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1-3, 5-8, and 23-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The new claims 24-35 incorporate the allowable claim language from claim 1. The following art is also cited as relevant, but not sufficient to disclose, teach or fairly suggest, alone or in combination, the subject matter of the independent claims: US 10776933 B2 [closest art]: (When a particular device, such as a head-mounted device, is used to track the movement of the table, a number of errors can occur when the table is moved out of the view of the head-mounted device. In this scenario, the virtual object can become disassociated from the real-world object, and a computer may lose its ability to display the virtual object with the right orientation or at the right position); US 20140075004 A1 (structuring process is being carried on by multiple, perhaps dissociated users on a perpetual basis; description variant object identifier; info-item identifier for a user representing the person in editorial control of the variant); US 20180060400 A1 (various Application Programming Interface (API) commands; object identifier in an object storage service; clusters that are inactive might not be disassociated from certain users in certain scenarios); US 20170220577 A1 (any topic labels corresponding to US 6061726 A: “A directory services system includes a resource object, such as an application object for accessing an actual resource associated with the resource object. Rights attributes of the resource object reflects information for controlling rights of a user (or entity) to access the actual resource. The rights attributes may include criteria for distribution. The rights attributes may be used to rapidly, dynamically, remotely, and easily define and control access to available instances of a resource object based on certain criteria, such as organization, membership, etc. A utility (snap-in) module may be relied upon to manage the values of the attribute. Application programming interfaces (executables) in a dynamically linked library may be provided to "consume" (use) the attributes in the resource objects stored in directory services database”; US 20180121324 A1: (an object identifier (OID) can represent object identifiers of objects or elements; debug API ( application programming interface); If the user does not have permission to access the instruction associated with the breakpoint, breakpoint may be removed or disassociated from the file storing the instruction associated with the breakpoint); US 10939182 B2 (individual identity information may be used for both purposes of association and dis-association if desired; i.e., highlighting video assets where an identified person is present, and then selectively utilizing or not utilizing those assets respectively based on the presence of the identified person); US 10930015 B2 (error capping can be used to remove (prune) associations that are deemed to be wrong).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661